Title: From John Quincy Adams to George Washington Adams, 6 October 1811
From: Adams, John Quincy
To: Adams, George Washington



Letter 5.
N. 8.
St: Petersburg 6. October 1811.

We were considering the Bible in its historical character, and as the history of a Family—From the moment when the universal History finishes, that of Abraham begins, and thenceforward it is the history of a family of which Abraham is the first and Jesus Christ the last person. And from the first appearance of Abraham, the whole history appears to have been ordered from age to age expressly to prepare for the appearance of Christ upon Earth.—The history begins by the first and mildest trial of Abraham’s obedience, and the promise as a reward of his fidelity, that in him all the families of the Earth should be blessed.—The second trial, that which required the sacrifice of his Son, was many years afterwards and the promise was then more explicit and more precisely assigned as the reward of his obedience.—There were between these periods two intermediate occasions, recorded in the 15th: and 18th: Chapters of Genesis, on the first of which the word of the Lord came to Abraham in a vision—and promised him that he should have a child from whom a great and mighty Nation should proceed, which after being in servitude four hundred years in a strange land, should become possessors of the land of Canaan from the river of Egypt to the river Euphrates.—On the second the Lord appeared to him and to his wife Sarah; repeated the promise that they should have a child, that Abraham should “surely become a great and mighty Nation and that all the nations of the earth should be blessed in him.” For I know him (said the Lord) that he will “command his children and his household after him, and they shall keep the way of the Lord, to do justice and judgment: that the Lord may bring upon Abraham that which he hath spoken of him.”—From all which it appears obvious that the first of these promises was made as subservient and instrumental to the second; that the great and mighty Nation was to be raised, as the means in the ways of God’s Providence, for producing the sacred person of Jesus Christ, through whom the perfect sacrifice of atonement for the original transgression of man should be consummated, by which all the families of the Earth should be blessed.
I am so little versed in controversial divinity, that I know not whether this 18th: Chapter of Genesis has ever been adduced as an argument in support of the Doctrine of the Trinity—There is at least in it an alternation of the three divine persons and of one, not a little remarkable and which I know not how to explain—If taken in connection with the 19th: Chapter it would seem that one of the three men, entertained by Abraham was God himself, and that the other two were angels, sent by God to destroy Sodom—Leaving this however let me ask your particular attention to the reason assigned by God for bestowing such extraordinary blessings upon Abraham—It unfolds to us the first and most important part of the superstructure of moral principles erected upon the foundation of obedience to the Will of God—The rigorous trials of Abraham’s Obedience, mentioned in this and my last Letter were only tests to ascertain his character in reference to the single and I may say abstract point of Obedience—Here we have a precious gleam of light disclosing what the Nature of this Will of God was—that he should command his children and his household after him—by which the parental authority to instruct and direct his descendents in the way of the Lord, was given him as an authority and enjoined upon him as a duty; and the lessons which he was thus empowered and required to teach his posterity were to do Justice and Judgment—This as Obedience to the Will of God is the first and all comprehensive Virtue taught in the Bible, so the second is Justice and Judgment towards Mankind, and this is exhibited as the result naturally flowing from the other.—In this same chapter too is related the intercession of Abraham with God, for the preservation of Sodom from Destruction—The City was destroyed for its crimes, but the Lord promised Abraham that the whole City should be spared if in it only ten righteous men should be found. The principle of mercy was therefore sanctioned in immediate connection with that of Justice—
Abraham had several children, but the great promises of God were to be performed through Isaac alone; and of the two sons of Isaac, Jacob the youngest only was selected for the foundation of the sacred family and Nation—It was from Jacob that the multiplication of the family began, and his twelve Sons were all included in the genealogy of the tribes which afterwards constituted the Jewish People—Ishmael; the Children of Abraham by Keturah, and Esau the eldest son of Isaac, were all the Parents of considerable families, which afterwards spread into Nations, but they formed no part of the chosen People, and their History as well as that of other neighbouring Nations, is only incidentally noticed in the Bible so far as they had relations of intercourse or of hostility with the People of God.
The history of Abraham and his descendants to the close of the Book of Genesis, is a biography of individuals—The incidents related of them are all of the class belonging to private and domestic life—Joseph indeed became a highly distinguished public character in the land of Egypt, and it was through him that his father and all his brothers were finally settled there; which was necessary to prepare for the existence of their posterity as Nation; and to fulfill the purpose which God had announced to Abraham, that they should be four hundred years, dwelling in a strange land.—In the lives of Abraham—Isaac—Jacob, and Joseph many miraculous Events are recorded; but all those which are spoken of as having happened in the ordinary course of human affairs, have an air of reality about them which no invention could imitate.—In some of the transactions related, the conduct of the patriarchs is highly blameable; circumstances of deep depravity are particularly told of Reuben—Simeon, Levi and Judah, upon which it is necessary to remark that these actions are never spoken of with approbation; but always with strong marks of censure, and generally with a minute account of the punishment which followed upon the transgression. The vices and crimes of the patriarchs are sometimes alledged as objections against the belief, that persons guilty of them should ever have been specially favoured by God; but vicious as they were there is every reason to be convinced that they were less so than their cotemporaries—Their vices appear to us at this day gross, disgusting and atrocious; but the written Law was not then given—the boundaries between right and wrong were not defined with the same precision, as in the Tables, given afterwards to Moses—The law of Nature was the only guide of morality by which they could be governed, and the sins of intemperance of every kind, recorded in Holy Writ, were at that period less aggravated than they would have been in after ages, because they were in a great measure sins of ignorance—
From the time when the sons of Jacob were settled in Egypt, untill the completion of the four hundred years during which God had foretold to Abraham that his family should dwell there, there is a chasm in the scared History—We are expressly told that “all the souls of the house of Jacob which came into Egypt were three score and ten”Gen: 46-26. and Exod. 1.5.—It is then said, that Joseph died, and all his brethren, and all that generation—after which nothing further is related of their posterity than that they were fruitful, and increased abundantly; and multiplied, and waxed exceeding mighty; and the land was filled with them, untill there “arose up a new king, which knew not Joseph.”—On his first settlement in Egypt Jacob had obtained the grant from Pharaoh of the Land of Goshen, a place peculiarly suited to the pasturage of flocks—Jacob and his Sons were shepherds, and this circumstance was in the first instance the occasion upon which that separate spot was assigned to them, and secondarily was the means provided by God, for keeping distinct and separate two Nations thus residing together—Every shepherd was an abomination to the Egyptians—and the Israelites were shepherds—Although dwelling in the land of Egypt therefore, the Israelites were Sojourners and strangers; and by a mutual antipathy toward one Another, originating in their respective conditions of life, they were prevented from intermingling together by marriage, and losing their distinctive characters—This was the cause which had been reserved by the Supreme Creator, during the space of three generations, and more than four Centuries, as the occasion for eventually bringing them out of the land.—For in proportion as they multiplied, it had the tendency to excite the Jealousies and fears of the Egyptian king as actually happened—Those Jealousies and fears, suggested to the king of Egypt a policy of the most intolerable oppression, and the most execrable cruelty towards the children of Israel—Not content with reducing them to the most degraded condition of servitude, and making their lives bitter with hard bondage, he conceived the project of destroying the whole race of them by ordering all the male children to be murdered immediately after they were born—In the wisdom of Providence this very command was the means of preparing the family, thus multiplied into a Nation, for their issue from Egypt, and for their conquest of the land which had been promised to their ancestor Abraham; and it was at the same time the immediate occasion of raising up the great Warrior, Legislator and Prophet who was to be their deliverer, and leader—Henceforth they are to be considered as a People, and their History as that of a Nation.
During a period of more than a thousand years, the Bible gives us a particular account of their destinies—An outline of their Constitution, civil, ecclesiastical and military, with the code of laws prescribed to them by the Deity, is contained in the Books of Moses, and will afford us copious materials for future meditation—Their subsequent revolutions of Government, under Joshua—fifteen successive chiefs denominated Judges, and a succession of kings, untill they were first dismembered into two separate kingdoms, and after a lapse of some centuries both conquered by the Assyrians and Babylonians, and after but at the end of seventy years, partially restored to their Country and their Temple—constitute the remaining historical Books of the Old Testament—Every part of them is full of instruction—But my present purpose is only to point your attention to their general historical character.—My next letter will contain a few remarks on the Bible, as containing a system of morals—In the meantime I remain your affectionate father,
J. Q. A.